Citation Nr: 1803516	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  10-10 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The record reflects that the Veteran had requested a Travel Board hearing before a Veterans Law Judge as part of his appeal.  He was originally scheduled for a hearing in March 2017.  However, per the VACOLS Appeals tracking system, the Veteran canceled his hearing.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 (2017).

This matter was previously before the Board in June 2017.  The Board remanded the issue on appeal in order to afford the Veteran with an adequate medical opinion.  The Board finds that there has not been substantial compliance with its remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his left knee condition is directly related to service.

The Veteran underwent a VA examination in February 2014.  The examiner opined that the Veteran's claimed arthritis of the left knee is not likely related to an injury during service because there was no evidence of a left knee diagnosis in the service treatment record.  However, the Board previously found that the February 2014 examiner did not address the December 1970 orthopedic consult containing a provisional diagnosis of chondromalacia of the left knee when explaining the reason for his conclusion.  Thus, the Board remanded the Veteran's claim to afford the Veteran with an additional medical opinion to address the Veteran's left knee condition.

Accordingly, the AOJ ensured that the Veteran obtained a VA addendum opinion in August 2017 for his left knee condition.  Unfortunately, the Board again finds that the medical opinion provided is not sufficient to determine whether the Veteran's left knee condition is caused by the Veteran's active service.

The August 2017 examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that an orthopedic consultation evaluation during active service on December 15, 1970 was for the right knee and provided a diagnosis of chondromalacia.  The examiner noted that there was no chronic evaluation or treatment of the left knee in service and that the separation physical examination indicated no knee issues.

After a review of the August 2017 VA medical opinion, the Board finds that the examiner incorrectly states the findings of the December 15, 1970 service record referenced in the Board's previous remand and did not address the significance of the provisional diagnosis of chondromalacia of the left knee noted on the record.  The Consultation Sheet, Standard Form 513, with a Date of Request of 15, Dec 70, from Ortho to P.T., clearly states "Would you institute progressive SLR L for quadriceps strengthenting 9 day x 1 month" and in the Provisional Diagnosis section states "chondromalacia L."  The Board finds that the examiner does not provide a clear and complete rationale for the conclusions reached.  The examiner's opinion fails to sufficiently address whether the Veteran's left knee disability was caused by service.  As such, there has not been substantial compliance with the Board's prior directives and another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

1.  Obtain an adequate addendum opinion with respect to the Veteran's arthritis of the left knee.  The claims file must be reviewed by the examiner.  If a new examination is deemed necessary to respond to the request, one should be scheduled.

Following review of the claims file, the examiner must explain whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left knee arthritis is etiologically related to service.

The examiner must address the significance, if any, of the December 15, 1970 provisional diagnosis of chondromalacia of the left knee (pg. 36 in STR) during the Veteran's active duty service.  This document Consultation Sheet, Standard Form 513, with a Date of Request of 15, Dec 70, from Ortho to P.T., and states "Would you institute progressive SLR L for quadriceps strengthening 9 day x 1 month" and in the Provisional Diagnosis section states "chondromalacia L."  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be provided without resort to speculation, the examiner must state why an opinion cannot be provided, and whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  After completing the above, the Veteran's claim must be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




